DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campero et al. (Pub. No. US 2011/0273360 A1) hereafter referred to as Campero.

Regarding claim 1, Campero discloses:
An antenna board (See Fig. 2 – patch antenna assembly 20), comprising: 

    PNG
    media_image1.png
    337
    500
    media_image1.png
    Greyscale


a plurality of pedestals extending from a face of the dielectric material and at least partially embedded in the dielectric material (See [0048] – The primary and secondary radiating antenna elements of the invention may be implemented in any pattern or geometrical shape (e.g., square, rectangular, circle, free flow, etc.); [0049] – the dielectric material and its thickness between the radiating antenna elements and the floating ground element, and the location of or presence of an electrical connection or "short" between the primary radiating antenna element and floating ground, may each individually or together be adjusted to optimize the antenna radiation bandwidth, radiation gain, radiation pattern, radiation efficiency, and antenna polarization).

Regarding claim 2, Campero discloses:
wherein individual pedestals include a first portion with a first width and a second portion with a second width, and the second width is different from the first width (See [0048] – shape alternatives are shown in FIGS. 5-11, including a rectangular shape 61 (FIG. 5)). 

    PNG
    media_image2.png
    621
    452
    media_image2.png
    Greyscale


Regarding claim 3, Campero discloses:
wherein individual pedestals further include a third portion with a third width, and the first portion is between the second portion and the third portion (See [0048] – Several of these shape alternatives are shown in FIGS. 5-11, including a rectangular shape 61 (FIG. 5), rectangular shape with trimmed, i.e., chamfered, corners along one diagonal 62 (FIG. 6), rectangular shape 63 with a slot (FIG. 7), rectangular shape with two orthogonal slots 64 (FIG. 8), circular shape 65 (FIG. 9), circular shape 66 with a slot (FIG. 10), and circular shape 67 with two orthogonal slots 68 (FIG. 11)).

Regarding claim 4, Campero discloses:
wherein the second width is less than the first width, and the first width is less than or equal to the third width (See [0048] – Several of these shape alternatives are shown in FIGS. 5-11, including a rectangular shape 61 (FIG. 5), rectangular shape with trimmed, i.e., chamfered, corners along one diagonal 62 (FIG. 6), rectangular shape 63 with a slot (FIG. 7), rectangular shape with two orthogonal slots 64 (FIG. 8), circular shape 65 (FIG. 9), circular shape 66 with a slot (FIG. 10), and circular shape 67 with two orthogonal slots 68 (FIG. 11)).

Regarding claim 5, Campero discloses:
wherein the third portion is embedded in the dielectric material (See [0040] – patch antenna assembly 20 includes a first supporting dielectric substrate 12 like that commonly used in printed circuit boards that supports the radiating antenna element 24 and reference ground element 22).

Regarding claim 6, Campero discloses:


Regarding claim 7, Campero discloses:
further comprising: first and second portions of conductive material, wherein the plurality of antenna patches are between the first and second portions of conductive material (See Fig. 2 depicting antenna patch 24 between conductive material portions 32 and point 28).

Regarding claim 8, Campero discloses:
wherein the first and second portions of conductive material are coplanar with the plurality of antenna patches (See Fig. 2 depicting antenna patch 24 and 30 between conductive material portions 32 and point 28 and all are coplanar).

Regarding claim 9, Campero discloses:
further comprising: a ground plane substrate (See Fig. 2 – 26), wherein the ground plane substrate includes a ground plane for the antenna patches, and individual pedestals are electrically coupled to the ground plane substrate (See [0049] – the dielectric material and its thickness between the radiating antenna elements and the floating ground element, and the location of or presence of an electrical connection or "short" between the primary radiating antenna element and floating 

Regarding claim 10, Campero discloses:
further comprising: an air cavity between individual antenna patches and the ground plane substrate (See [0041] – size of the air space or gap is maintained in the preferred embodiment by a non-conductive support which holds the edges of the two printed circuit boards at a fixed distance of separation).

Regarding claim 11, Campero discloses:
further comprising: adhesive between the dielectric material and the ground plane substrate (See [0040] – a floating ground 26 can be a solid metal sheet, metal foil laminated to the top or bottom surface of a dielectric material, or laminated to some other convenient carrier surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campero et al. (Pub. No. US 2011/0273360 A1) hereafter referred to as Campero, and further in view of Nalbandian et al. (Patent Number US 6,166,692) hereafter referred to as Nalbandian.


Regarding claim 12, Campero teaches:
An antenna board (See Fig. 2 – patch antenna assembly 20), comprising: 
a ground plane substrate (See [0040] – patch antenna assembly 20 includes a first supporting dielectric substrate 12 like that commonly used in printed circuit boards that supports the radiating antenna element 24 and reference ground element 22; [0049] – the dielectric material and its thickness between the radiating antenna elements and the floating ground element, and the location of or presence of an electrical connection or "short" between the primary radiating antenna element and floating ground); and 
Campero does not specifically teach:
a millimeter wave antenna coupled to the ground plane substrate,
However, Nalbandian teaches:
a millimeter wave antenna coupled to the ground plane substrate (See Nalbandian [Abstract] – For use in UHF, microwave or millimeter wave frequency for military and commercial communication systems, aircraft antenna and global positioning system receivers).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna board device such as the one taught by Campero to include antennas operational in the millimeter wave spectrum.  Motivation stems from the desire to use the device in known applications such as military and global positioning cases.

Regarding claim 13, Campero teaches:
wherein the millimeter wave antenna has a central portion and leg portions extending at an angle from the central portion (See [0048] – shape alternatives are shown in FIGS. 5-11, including a rectangular shape 61 (FIG. 5)). 

    PNG
    media_image2.png
    621
    452
    media_image2.png
    Greyscale


Regarding claim 14, Campero teaches:
wherein the millimeter wave antenna has a circular footprint (See [0048] – shape alternatives are shown in FIGS. 5-11, including a rectangular shape 61 (FIG. 5)). 

    PNG
    media_image2.png
    621
    452
    media_image2.png
    Greyscale


Regarding claim 15, Campero teaches:
wherein the millimeter wave antenna is coupled to the ground plane substrate by solder at a location at a periphery of the millimeter wave antenna (See [0043] – a coaxial cable 33 has been 

Regarding claim 16, Campero teaches:
wherein the millimeter wave antenna is coupled to the ground plane substrate by solder at a location at an interior of the millimeter wave antenna (See [0043] – a coaxial cable 33 has been attached with the cable's core conductor soldered to the radiating antenna element at 28 and the cable shielding mesh 34 soldered to the reference ground element 22).

Regarding claim 17, Campero teaches:
An antenna board (See Fig. 2 – patch antenna assembly 20), comprising: 

    PNG
    media_image1.png
    337
    500
    media_image1.png
    Greyscale

a antenna patch (See Fig. 2 – 24); and
Campero does not specifically teach:
a millimeter wave antenna coupled to the ground plane substrate,
However, Nalbandian teaches:
Nalbandian [Abstract] – For use in UHF, microwave or millimeter wave frequency for military and commercial communication systems, aircraft antenna and global positioning system receivers); and
Campero further teaches:
an antenna feed structure including a ground plane (See [0040] – patch antenna assembly 20 includes a first supporting dielectric substrate 12 like that commonly used in printed circuit boards that supports the radiating antenna element 24 and reference ground element 22; [0049] – the dielectric material and its thickness between the radiating antenna elements and the floating ground element, and the location of or presence of an electrical connection or "short" between the primary radiating antenna element and floating ground), 
a feed portion perpendicular to the ground plane and perpendicular to the millimeter wave antenna patch, wherein the feed portion is not in a shadow of the antenna feed structure (See [0043] – a coaxial cable 33 has been attached with the cable's core conductor soldered to the radiating antenna element at 28 and the cable shielding mesh 34 soldered to the reference ground element 22).
It would be obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references to create an antenna board device such as the one taught by Campero to include antennas operational in the millimeter wave spectrum.  Motivation stems from the desire to use the device in known applications such as military and global positioning cases.

Regarding claim 18, Campero teaches:
further comprising: an air cavity between the millimeter wave antenna patch and the ground plane (See [0041] – size of the air space or gap is maintained in the preferred embodiment by a non-conductive support which holds the edges of the two printed circuit boards at a fixed distance of separation).

Regarding claim 19, Campero teaches:
wherein the antenna feed structure includes solder (See [0043] – a coaxial cable 33 has been attached with the cable's core conductor soldered to the radiating antenna element at 28 and the cable shielding mesh 34 soldered to the reference ground element 22).

Regarding claim 20, Campero teaches:
wherein the solder includes a solder ball having a non-solder core (See [0043] – a coaxial cable 33 has been attached with the cable's core conductor soldered to the radiating antenna element at 28 and the cable shielding mesh 34 soldered to the reference ground element 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to telephone number is (571)272-5918.  The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845